Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/19/2021. Claims 1-22 are pending. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 6/17/2021 has been withdrawn. 
The examiner expresses that, although reference Weingartner et al. US 2014/0200436 is closely related to the pending application, the applicant’s arguments that “modifying Weingartner to acquire data over multiple heartbeats (e.g., according to the teachings of Rehwald) before inverting magnetization would render it unsatisfactory for its intended purpose. In particular, such a modification would no longer “erase[] the dependence on any preceding ECG intervals,” as required by Weingartner. Weingartner, ¶ [0032].”
During an interference search the examiner identified reference Messroghli US 9,008,753 which addresses the limitations of claim 1 as outlined in the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messroghli US 9,008,753.

Regarding claim 1, Messroghli teaches a method for using a magnetic resonance imaging (MRI) system to produce an image of a subject who has been administered a contrast (MRI images after application of contrast media; see col. 4, lines 29-36), the steps of the method comprising:
(a) establishing a selected magnetization state in a tissue of the subject using the MRI system (an equilibrium magnetization is established in accordance to conventional MRI techniques using the 3 Tesla magnet and represented by A; see col. 7, line 66-col. 8, line 22); 
(b) after the selected magnetization state is established, applying a T1- preparation radio frequency (RF) pulse to generate inverted magnetization in the tissue of the subject (an inversion pulse is applied to the tissue; see col. 4, line 32-42; see Fig. 4a-c); 
(c) while the inverted magnetization in the tissue of the subject is recovering and until the selected magnetization state is established again, acquiring a data set at each of a plurality of different cardiac phases by sampling k-space in a k-space segment (image data for the first radial segment represented in k-space trajectories are continuously sampled for consecutive phases and heart cycles during a predefined acquisition duration while magnetization recovers with a time constant T1*, wherein the acquisition duration was determined where all longitudinal magnetization within the field of view had recovered by at least 90%; see col. 2, lines 44-47; col. 8, lines 23-42); 
(d) repeating steps (b) and (c) for a selected number of inversion recovery periods such that a plurality of data sets are acquired for each of the plurality of different cardiac phases (the processes is repeated for the next radial segment and so on; see col. 8, lines 23-42); 
(raw images for the number of cardiac cycles encompassed by AD are reconstructed from all available image data acquired during a predefined time window within the RR interval; see col. 8, lines 23-52); 
(f) producing maps of a longitudinal relaxation parameter by fitting the images to a signal model (pixel-wise non-linear curve fitting is performed and the resulting T1* values are corrected for readout-induced deviation of the magnetization recovery curve in order to generate a T1 map from these raw images; see col. 8, lines 23-52); and 
(g) synthesizing an image that depicts a late-gadolinium enhancement contrast from the maps of the longitudinal relaxation parameter (Fig. 3 shows FIG. 3: shows pre-contrast T1 map (A), post-contrast T1 map (B), diastolic cine image (C), and IR-prepared "late gadolinium enhancement" image (D) of a rat with acute anterior myocardial infarction. See col. 5, line 46-53; see also Fig 10, col. 10, lines 10-37).

Regarding claims 2-4, Messroghli further teaches wherein the T1- preparation RF pulse is applied at a time based on a detection of a physiological trigger event measured from the subject; wherein the physiological trigger event is an occurrence of an R-wave in an electrocardiograph (ECG) signal measured from the subject; and wherein the T1- preparation RF pulse is applied when the R-wave in the ECG signal is detected (the pulse sequence is applied based on an ECG-triggered non-selective inversion pulse which is measured from the subject; see Figs. 1 and 4; see col. 6, lines 31-32, col. 7, lines 39-42).

Regarding claim 14, Messroghli further teaches wherein step (c) includes acquiring each data set for each of the plurality of different cardiac phases by sampling k-space in a different k-space segment (image data for the multiple radial segments are represented by different k-space trajectories; see col. 2, lines 44-47; col. 8, lines 23-42)
Regarding claim 15, Messroghli further teaches wherein step (g) includes synthesizing the image for an arbitrary inversion time (for a predefined time interval after inversion, a set of IR-prepared images with predefined steps of inversion time is reconstructed from all image data available within the time interval, wherein the inversion time could reasonably be interpreted as arbitrary; see col. 8, lines 52-56).

Regarding claims 16 and 17, Messroghli further teaches wherein step (g) includes synthesizing a plurality of images each having a different late- gadolinium enhancement contrast associated with a different retrospectively selected inversion time; and wherein step (g) includes synthesizing a plurality of images each having a same late-gadolinium enhancement contrast associated with a single retrospectively selected inversion time and the plurality of images are temporally resolved images (b) (Reconstruction of IR-prepared images.  For a predefined time interval after inversion, a set of IR-prepared images with predefined steps of inversion time (TI) is reconstructed from all image data available within the time interval.  c) Reconstruction of cine images.  Cine images for a predefined number of cardiac phases are reconstructed from all image data available beyond T1.sub.90%).

Regarding claims 18 and 19, Messroghli further teaches wherein the T1- preparation RF pulse is an RF inversion pulse; and  wherein the T1- preparation RF pulse is an adiabatic T1-preparation RF pulse (the preparation pulse is an adiabatic inversion pulse; see col. 8, line 33).

Regarding claim 20, Messroghli further teaches wherein the selected magnetization state is one of a pulsed steady-state, a thermal equilibrium, or a desired level of saturation (although not explicitly stated, one of ordinary skill in the art would reasonably interpret an equilibrium magnetization as equivalent to thermal equilibrium as is conventional in the art; see col. 8, lines 20-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messroghli US 9,008,753 in view of Srinivasan et al. US 2016/0033610 (Srinivasan).

Regarding claim 5, Messroghli fails to teach wherein the selected magnetization state is a pulsed steady-state and is established in step (a) by applying a series of continuous RF pulses to the tissue of the subject.
Srinivasan teaches wherein the selected magnetization state is a pulsed steady-state and is established in step (a) by applying a series of continuous RF pulses to the tissue of the subject (the RF pulse is modulated to maintain a dynamic steady state; see para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the selected magnetization state is a pulsed steady-state and is established in step (a) by applying a series of continuous RF pulses to the tissue of the subject as taught in Srinivasan into Messroghli in order to gain the advantage of acquisition structured to acquire low spatial frequencies with high flip angles and high spatial frequencies with low flip angles.

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messroghli US 9,008,753 in view of Srinivasan et al. US 2016/0033610 (Srinivasan), and in further view of Rehwald et al. US2010/0219829 (Rehwald).

Regarding claims 6-10, Messroghli fails to teach wherein the series of continuous RF pulses comprises RF pulses having a flip angle less than 180 degrees; wherein the series of continuous RF pulses comprises RF pulses having a flip angle in a range of 1 to 20 degrees; and wherein data in each data set are acquired by sampling k-space in the k-space segment using a data acquisition comprising a series of continuous RF pulses and a spoiled gradient readout.
Rehwald teaches wherein the series of continuous RF pulses comprises RF pulses having a flip angle less than 180 degrees; and wherein the series of continuous RF pulses comprises RF pulses having a flip angle in a range of 1 to 20 degrees; and wherein data in each data set are acquired by sampling k-space in the k-space segment using a data acquisition comprising a series of continuous RF pulses and a spoiled gradient readout (a FLASH sequence is implemented wherein the flip angle is 15 degrees to establish a predetermined magnetization and for obtaining T1-data; see Fig. 3; see para. [0021], [0022], and [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the series of continuous RF pulses comprises RF pulses having a flip angle less than 180 degrees; wherein the series of continuous RF pulses comprises RF pulses having a flip angle in a range of 1 to 20 degrees, and wherein data in each data set are acquired by sampling k-space in the k-space segment using a data acquisition comprising a series of continuous RF pulses and a spoiled gradient readout as taught in Rehwald into Messroghli in order to gain the advantage of suppressing artifacts arising from long-T1 species.

Regarding claims 11-13, Messroghli further teaches wherein the physiological trigger event is an occurrence of an R-wave in an electrocardiograph (ECG) signal measured from the subject  (the T1 preparation pulse 206 is formed at a time when an R-wave ECG signal is detected; see para. [0032]).
Messroghli fails to teach wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses.
Rehwald teaches wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses (MRI pulse sequences use an inversion recovery pulse with a dummy period at the beginning of the scan at which no data is recorded; see para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses as taught in Rehwald into Messroghli in order to gain the advantage of suppressing ghosting artifacts arising from long-T1 species.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messroghli US 9,008,753 in view of Trzasko et al. US 2013/0182930 (Trzasko).

Regarding claims 21 and 22, Messroghli fails to teach wherein step (e) includes reconstructing the images using an iterative reconstruction that is regularized in part using a multi-scale locally low-rank noise reduction; and  wherein step (e) includes reconstructing the images using an iterative reconstruction that is regularized in part using a low-rank tensor regularization.
(low rank reconstruction provides significant denoising capability; see para. [0055]); and wherein step (e) includes reconstructing the images using an iterative reconstruction that is regularized in part using a low-rank tensor regularization (tensor reconstruction is aided by the promotion of local low-rank structure; see para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a multi-scale locally low-rank noise reduction; and  wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a low-rank tensor regularization as taught in Trzasko into Messroghli in order to gain the advantage of generating low noise images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN L YENINAS/Examiner, Art Unit 2868